Citation Nr: 0632186	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.  He died in September 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision.  


FINDINGS OF FACT

1.  The veteran died in September 2000, and the certificate 
of death lists the immediate cause of the veteran's death as 
sepsis and cites a liver transplant and end stage renal 
disease as contributing factors to the veteran's death. 

2.  At the time of his death, the veteran was service 
connected for hemorrhoids.

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006). 

2. The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 
3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 21.3021 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant asserts that the veteran contracted ulcerative 
colitis while in service, which led to a series of illnesses 
after service, and which, in the opinion of the appellant, 
eventually contributed to his death from sepsis.  The 
certificate of death lists the immediate cause of the 
veteran's death as sepsis, and cites a liver transplant and 
end stage renal disease as contributing factors to his death.  

The veteran's mother submitted a statement in which she 
recalled the veteran telling her that he had had parasites in 
his colon while stationed in Thailand, and that he was 
hospitalized in Bangkok.  She also recalled the veteran being 
hospitalized at Travis Air Force Base immediately after 
returning from Vietnam.  The veteran's brother also submitted 
a statement indicating that in 1968 and 1969 he witnessed the 
veteran having bowel problems, noting that he complained of 
stomach pains, constant bloating, abdominal cramps and rectal 
bleeding.  

Nevertheless, the veteran's service medical records fail to 
show any diagnosis of, or treatment for, colitis while the 
veteran was in service.  Likewise, there is no record of 
treatment for liver or kidney disease in service.  The 
veteran was diagnosed with external hemorrhoids on a physical 
in October 1968; and, while he indicated that he had had 
stomach/liver/intestinal trouble, the medical officer 
indicated that the veteran had had an episode of hematuria 
and melana in March 1968 in Vietnam for which he was 
hospitalized, but that no illness was found and he had not 
had a recurrence.  The veteran was also observed to have a 
normal platelet count.  Other service medical records 
indicate that the veteran sought medical treatment, 
complaining of rectal bleeding; which was attributed to 
hemorrhoids.  Nevertheless, the veteran also was administered 
a barium enema, which revealed normal findings; and a culture 
of the veteran's stool found no ova or parasites, and no 
enteric pathogens.  

Several years after being discharged from service, in 
February 1971, the veteran underwent a VA examination at 
which he was diagnosed with hemorrhoids, but he was otherwise 
found to be normal.  No colitis was detected.  Service 
connection for hemorrhoids was established effective from 
October 1970, in and April 1971 rating action. 

At a VA examination in January 1996, the examiner indicated 
that the veteran had had "ulcerative colitis by history 
since 1967."  Additionally, the veteran's private medical 
records from the 1990s report that his ulcerative colitis was 
first diagnosed in 1978 and 1987.  Regardless, a medical 
opinion which is based solely on the recitation of history is 
not evidence of the disability actually existing at that 
time. See Godfrey v. Brown,  8 Vet. App. 113, 121 (1995).  
Each of the dates of onset appears to be based on the 
veteran's subjective reporting; but, the objective medical 
evidence fails to support his contention that his colitis 
began in service, as no service record, nor the 1971 VA 
examination made any mention of colitis.  

The veteran sought treatment in service, and soon thereafter 
for bleeding, but he was only diagnosed with hemorrhoids and 
not with ulcerative colitis.  The earliest dated record 
actually reflecting the presence of the disability is dated 
in the early 1980's, years after service.  Even if the 
subjective reports of colitis being first diagnosed in 1978 
are correct, this dates the onset of the colitis as nearly a 
decade after the veteran was discharged from service.

The veteran's private doctor, who is a university professor 
of medicine, indicated that many of the veteran's medical 
problems probably began in and around the time that he 
developed ulcerative colitis, which led to his needing a 
liver transplant, and also probably ultimately contributed 
both directly and indirectly to his chronic renal failure.  
She also opined that "I believe that if the ulcerative 
colitis, which he had developed his subsequent medical 
problems would not have occurred."  However, while the 
doctor indicated that ulcerative colitis probably led to the 
veteran's many health problems, this alone falls short of 
indicating that it was as likely as not that the veteran's 
ulcerative colitis caused the veteran's death.  Regardless, 
even if ulcerative colitis did cause the veteran's death, 
there is no contemporaneous medical evidence showing that the 
ulcerative colitis had its onset in service, as there are no 
medical records which reflecting its treatment or diagnosis 
at that time.  

As the medical evidence of record fails to demonstrate kidney 
or liver disease had its onset in service, or that the 
veteran's ulcerative colitis had its onset in service, the 
appellant's claim is denied.


II. Eligibility for Dependant's Educational Assistance (DEA)

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death, his 
service-connected disability was noncompensable.  Since 
service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA have not been met.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the appellant was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the appellant's claim was readjudicated 
following the provision of the August 2005 letter. 

Private treatment records have been obtained, as have service 
medical records, service personnel records, and VA 
examination reports.  Additionally, the appellant was offered 
the opportunity to testify at a hearing before the Board, but 
she declined.  Efforts were made to locate treatment records 
from Thailand and from Travis Air Force Base, but the 
searches failed to locate any additional records.  Records 
from VA treatment were requested, but the Roanoke and 
Mountain Home VA Medical Centers each indicated that they did 
not have any records of the veteran.  The appellant was also 
asked to supply a release form to allow VA to solicit 
treatment records from a private physician, but through the 
veteran's brother, VA was advised this physician was 
deceased.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.









ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA under Chapter 35 of Title 38 of the 
United States Code is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


